Fourth Court of Appeals
                                San Antonio, Texas
                                     January 18, 2018

                                   No. 04-17-00358-CR

                                     Cristian YEPEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014CRN001641-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                      ORDER
        Appellant’s motion for extension of time is granted. We ORDER appellant to file his
brief on or before March 19, 2018. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court